91 F.3d 146
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Porfirio E. GONZALEZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-4033.
United States Court of Appeals, Seventh Circuit.
Submitted June 27, 1996.*Decided June 28, 1996.Rehearing Denied Aug. 7, 1996.

Before POSNER, Chief Judge, and FLAUM and EASTERBROOK, Circuit Judges.

Order

1
The only substantive contention in this litigation under 28 U.S.C. § 2255 is that petitioner's conviction is barred by the double jeopardy clause of the fifth amendment in light of forfeitures of money and a vehicle arising from the same crimes.  The district court dismissed the petition on procedural grounds.  Now that the Supreme Court has rejected petitioner's argument on the merits, United States v. Ursery, No. 95-345 (June 24, 1996), we affirm on the basis of that decision without considering the procedural obstacles.

AFFIRMED


*
 This case was originally scheduled for oral argument.  A decision of the Supreme Court issued before the date set for argument made it clear that the outcome is foredoomed, and we have removed the case from the oral argument calendar